Title: To Thomas Jefferson from Albert Gallatin, 7 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Saturday Dec. 7. 1805
                  
                  I enclose a copy of my intended report to Congress. Will you have the goodness to say whether you approve it, and, if you can, to return it to morrow, as now that your messages have been delivered, it will be expected that no delay should attend the detailed statements of revenue—
                  With respectful attachment Your obedt. Sert.
                  
                     Albert Gallatin
                     
                  
               